Citation Nr: 0002379	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-40 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1947 to 
August 1954.  

This appeal arises from April 1995 and December 1995 rating 
decisions from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for residuals of frostbite.  


FINDINGS OF FACT

1.  The veteran served in combat in Korea in winter.  

2.  The lay evidence of residuals of cold injury in service 
is consistent with the circumstances, conditions, and 
hardships of combat.  

3.  The medical evidence includes a diagnosis of peripheral 
neuropathy and a nexus opinion linking the current disability 
to active service.  


CONCLUSION OF LAW

Residuals of a cold injury were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

From August 1947 to August 1950, the veteran served on bases 
within the United States.  The August 1950 reenlistment 
examination report stated that the veteran's extremities and 
skin were normal, and no defects or diagnoses were noted.  

Upon reenlistment, the veteran served 14 months as an 
infantryman with the 1st Marine Division in the Korean 
Conflict.  The veteran was wounded in combat 3 times in April 
1951 and May 1951.  Of the original company of 240 serving in 
Inchon and at the Chosin Reservoir, only 17 soldiers 
survived.  

The veteran was hospitalized or treated in service for 
tonsillitis, Pappatacci fever, a dislocated jaw, eye 
problems, headaches, and nervousness.  The August 1954 
separation examination report stated that the veteran's feet, 
lower extremities, and skin were normal, and no defects or 
diagnoses were noted except for scars. The veteran received 
the China Service Medal, the Purple Heart Medal, the 
Presidential Unit Citation with 1 star, the Korean Service 
Medal with 2 stars, the National Defense Service Medal, a 
second Good Conduct Medal, and a Korean Presidential Unit 
Citation.  

Since service, the veteran lived in South Texas, underwent 
numerous VA examinations, and received ongoing treatment for 
various service-connected disabilities.  

The veteran underwent a VA examination in March 1956 for 
complaints of right shoulder and headache problems.  The 
diagnosis was that no diseases were found.  Although the 
veteran had multiple pepper wounds of negligible grenade 
fragments, his skin was normal, and the examiner stated that 
alleged injuries in service were remote and healed long ago 
without residuals of significance.  The legs and feet were 
wholly negative for abnormal changes.  

In May 1959, the veteran reported having sweating hands in 
the mornings.  In April 1970, he reported cramps in 3 fingers 
of his right hand that he called arthritis.  In August 1975, 
x-ray of the dorsal spine revealed mild degenerative changes.  
In November 1975, the veteran reported numbness of the face 
and head and frequent episodes of perspiration for no 
apparent reason.  In November 1980, he reported numbness of 
the right arm and a burning feeling on the left side of his 
neck.  In August 1981, the veteran reported perspiration 
during flashbacks of combat and artillery explosions.  In 
April 1982, the veteran reported chills at night.  

In February 1995, the veteran reported a history of severe 
frostbite and presented for nail care.  The assessment was 
neuropathy secondary to frostbite.  In May 1995, the veteran 
reported numbness and tingling sensation in both feet due to 
frostbite and difficulty ambulating.  In October 1995, the 
diagnosis was bilateral foot pain, and the examiner stated 
that the symptoms were consistent with frostbite induced 
neuropathy.  In November 1995, The examiner stated that the 
veteran had osteoarthritis of the feet.  The diagnosis was 
status post frostbite with peripheral neuropathy of both 
feet.  Later that month, the veteran reported a history of 
numbness in both upper extremities, and the examiner noted 
that the veteran had chronic symptoms.  In December 1995, the 
veteran reported that the cold weather reminded him of Korea, 
and he complained of aches and pains.  The diagnosis was 
peripheral neuropathy, and the examiner recommended crutches 
to aid the veteran's gait.  

In the January 1996 appeal, the veteran alleged that he was 
exposed to cold weather conditions of 25 degrees below zero 
Fahrenheit at the Chosin Reservoir.  Since separation from 
service, he lived in south Texas where the weather was never 
cold enough to cause frostbite.  

In records of treatment in February 1996, the veteran 
reported that his feet hurt all the time.  The diagnosis was 
peripheral neuropathy with cramps.  In April 1996, the 
veteran reported all over arthritis pain.  The diagnoses 
included peripheral neuropathy.  In May 1996, the veteran 
complained of burning feet.  The diagnosis was peripheral 
neuropathy probably due to frostbite.  In September 1996, the 
veteran reported painful burning of his feet secondary to 
frostbite.  The diagnosis was peripheral neuropathy secondary 
to frostbite.  The veteran's September 1996 statement also 
alleged that his legs itched and his nails turned brown and 
fell off.  In a September 1996 statement, a service friend 
alleged that he served at the Chosin Reservoir in November to 
December 1950 and that it was known that the veteran 
experienced frostbite while there.  

The veteran underwent a VA examination in January 1997.  The 
diagnosis was plantar fasciitis.  The examiner opined that 
the contention of frostbite was unimpressive because the 
September 1996 reports of numbness, tingling, and burning 
sensation were not dominant in the veteran's history or the 
current physical examination.  Although the examiner opined 
that the veteran's symptoms and the essentially normal 
neurologic examination did not particularly support a 
diagnosis of frostbite, he ordered a nerve conduction 
velocity and electromyography evaluation.  Later in January 
1997, the veteran reported numbness and a tingling sensation 
from above his knees to his feet due to frostbite, poor 
circulation, cramping of his feet and legs, and difficulty 
ambulating.  In February 1997, the VA examiner noted that the 
veteran had arthritis.  

In March 1997, the veteran underwent nerve conduction 
velocity and electromyography evaluation.  The veteran 
reported that the problem developed in Korea and 
progressively worsened.  The veteran had significant gait 
instability secondary to proprioceptive difficulties and 
frank numbness.  Over the last several years, he had also 
noticed developing numbness and pain in the fingertips in his 
bilateral hands.  The electrodiagnostic impression was 
electrodiagnostic evidence of severe sensory peripheral 
neuropathy of the bilateral lower extremities without acute 
motor denervation.  The clinical impression was neuropathy of 
lower extremities with dysesthetic pain.  

In March 1997, the veteran also reported a history of 
frostbite with unspecified pain.  In April 1997, the veteran 
reported a history of frostbite of both lower extremities.  
In July 1997, the veteran reported weakness of the right leg 
secondary to the previous history of frostbite.  Physical 
examination confirmed weakness of the right leg but did not 
state the etiology.  The diagnosis was osteoarthritis.  

The January 1999 VA psychiatric examiner noted a history of 
frostbite to the feet bilaterally.  

The representative's June 1999 statement alleged that the 
veteran had severe sensory peripheral neuropathy of the 
bilateral lower extremities, poor circulation, swelling of 
the feet and ankles, and extreme cold sensitivity in August 
1997.  

The appellant's January 2000 brief alleged that the veteran 
was exposed to inclement weather conditions while serving 
with the infantry at the Chosin Reservoir.  The veteran 
reported ongoing symptoms of numbness and tingling of the 
feet with exposure to cold, chronic pain, intermittent 
swelling, itching and redness during active service.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d)(1999).  

The application of 38 U.S.C. § 1154(b) requires a three-step 
analysis.  First, it must be determined whether there is 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether this evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  If 
these two conditions are met the appellant's evidence shall 
be accepted as "sufficient proof of service connection", even 
if no official record of such incurrence exists. A factual 
presumption thus arises that the alleged injury or disease is 
service connected. Lastly, it must be determined whether the 
government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The relaxed standards of proof set forth at 38 U.S.C.A. § 
1154(b) were intended to compensate for the absence of 
detailed medical or other records which is often inherent in 
any combat situation.  "[I]f a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, the veteran 
has produced 'satisfactory evidence' to satisfy the first 
requirement of § 1154(b)."  Collette, supra, at 393.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for residuals 
of a cold injury is well grounded because there has been a 
current medical diagnosis of peripheral neuropathy, lay 
evidence that a cold injury was incurred in active military 
service, and a medical opinion of a nexus between the current 
disability and active service.  

The medical evidence includes a current diagnosis of 
peripheral neuropathy secondary to frostbite.  In November 
1995, May 1995, and May 1996, the diagnosis was peripheral 
neuropathy secondary to frostbite, and in March 1997, the 
electrodiagnostic impression was peripheral neuropathy of the 
bilateral lower extremities.

Although service medical records do not show treatment or 
examination for cold injury residuals, lay statements show 
that symptoms of cold injury residuals first manifested 
during the veteran's service in Korea.  The veteran was 
presumed sound before he went overseas because his health was 
normal at the August 1950 reenlistment examination.  A 
veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 
3.304(b) (1999).  There was also no clear and unmistakable 
evidence demonstrating that a cold injury preexisted the 
veteran's service in Korea.  

The stated purpose of 38 U.S.C. § 1154(b) was "to overcome 
the adverse effect of a lack of official record of incurrence 
or aggravation of a disease or injury and treatment thereof."  
Kessel v. West, 13 Vet. App. 9, 17 (1999)(en banc); Caluza, 
7 Vet. App. at 507.  In this case, even though there is no 
official record of the incurrence of cold injury residuals in 
service, the lay statements describing the circumstances, 
conditions, and hardships of combat are credible evidence.  
For example, after the Battle of Chosin, the veteran could 
not go to the clinic because he had to assist the more 
severely wounded.  The injured are not likely or expected to 
fill out forms; front line medics are too involved with 
saving lives to document injuries and file reports; and what 
medical records might be generated are liable to be misfiled, 
lost, or destroyed.  See Kessel, 13 Vet. App. at 17.  
Therefore, the standard of proof provided by 38 U.S.C.A. 
§ 1154(b) is applicable to the veteran's claim of entitlement 
to service connection for residuals of a cold injury.  

The veteran has also satisfied the Caluza nexus requirement 
because the medical and lay evidence provided a nexus between 
current peripheral neuropathy and active service in Korea.  
Several examiners stated that the veteran's current 
peripheral neuropathy was secondary to frostbite, and lay 
statements show that the veteran's only cold exposure was 
during active service in Korea.  The veteran's fellow 
soldiers knew that he had frostbite at the Chosin Reservoir 
in Korea, and he lived in a relatively warm climate since 
separation from service.  In addition, the veteran reported 
symptoms of residuals of a cold injury because he told 
numerous VA examiners or they found that he experienced pain, 
numbness, cold sensitivity, nail discoloration and loss, 
unexplained episodes of perspiration, osteoarthritis, and 
atrophy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Therefore, the claim of entitlement to service 
connection for residuals of a cold injury is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO requested and 
obtained medical records from the VA health care providers.  
The veteran received several VA examinations.  The January 
1997 VA report of medical history stated that a 
Dr. Jakobowski currently treated the veteran but the RO did 
not request those medical records for the veteran.  However, 
the duty to assist is not a one-way street because, in 3 
years, the veteran also did not provide those medical records 
to the RO.  If the veteran wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran was provided the opportunity to submit any 
additional relevant evidence, the VA has fulfilled its duty 
to assist under 38 U.S.C.A. § 5107(a), and the Board will 
adjudicate a decision on the evidence of record.  

Some of the medical evidence is against service connection 
for residuals of a cold injury.  The August 1954 separation 
examination report stated that the veteran's feet, lower 
extremities, and skin were normal.  The March 1956 VA 
examiner stated that alleged injuries in service were remote 
and healed long ago without residuals of significance.  The 
January 1997 VA examiner found that the veteran's symptoms 
and essentially normal neurologic examination did not support 
a diagnosis of frostbite.  

Nonetheless, a preponderance of the evidence of medical 
opinions, lay statements, and the veteran's combat status 
support service connection for residuals of a cold injury.  
Service records of the veteran's assignments and combat 
status support lay statements that the veteran served at the 
Chosin Reservoir in winter and that he incurred frostbite or 
a cold injury.  Moreover, the medical and lay evidence shows 
that peripheral neuropathy was caused by a cold injury which 
was incurred while the veteran served on active duty in cold 
weather in Korea.  


ORDER

The claim of entitlement to service connection for residuals 
of a cold injury is granted.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

